DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains reference to a drawing figure, a description of the purported benefits of the method and reference numerals of the described structures. The inclusion of reference numerals is not necessarily an objection issue, but it does not conform to current US Patent Abstract norms. The reference to “(Fig. 2)” is objectionable, as is the inclusion of purported benefits. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 16 is objected to because of the following informalities: “method according to Claim 2, wherein the pressure ranging from 5 bar to 40 bar” (line 1; emphasis added). This language is not necessarily indefinite; however, it is difficult to understand. It appears that the claim actually intends something akin to: “method according to Claim 2, wherein the pressure ranges from 5 bar to 40 bar”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 both disclose: “encasing the ferrite and the braid at least partially with a plastic” (line 2; emphasis added). This limitation is indefinite because it is not clear whether both the ferrite and the braid are encased (at least partially). Claim 7 demonstrates that the intention was apparently for either or both of the elements to be encased; however, this does not align with the language of claims 1 and 10 which imply that both are encased (to some extent), and one cannot know the metes and bounds of the method, if the claim does not dictate what structures are encased. Additionally, the hedging term “at least partially” further muddies the waters of interpretation, because there is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “at least partially” encased. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. As best understood, it appears that the claim should simply state: “encasing the ferrite and the braid  with a plastic”, because “encasing” naturally encompasses both partial and entire encapsulation.
Claims 2-9 and 11-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claims 1 and 10.
Claim 5 is also indefinite. The claim discloses: “a carrier is inserted into the mould, on which carrier at least one of the ferrite and the braid is fixable” (lines 1-2; emphasis added). This is a passive voice recitation in which it is not clear if the ferrite and/or braid are actually fixed (affixed) upon the carrier, or if they simply may be at some time in the future. The claim is directed to a method, and therefore future possibilities for method steps are indefinite because one cannot know if they are ever performed. Further, the “at least one” language is indefinite because the reader does not know what step is performed. Is the ferrite being affixed? Or, is the braid being affixed. The limitation is read reasonably broadly based upon the fact that it does not recite “directly fixed”. Therefore, the claim has been examined, as best understood, to intend: “a carrier is inserted into the mould, on which carrier  the ferrite and the braid is affixed ”.
Claim 7 is also indefinite. The claim discloses: “one of: a plastic or an aluminium plate is glued to the hardened plastic of the inductive charging device; or a plastic or an aluminium plate is inserted into the mould and is connected with the plastic during the at least partial encasing of at least one of the ferrite and the braid” (lines 1-4; emphasis added). There are a number of problems with the above language. First, there is a lack of antecedent basis for “the hardened plastic of the inductive charging device”. Nothing prior in the claims indicates any hardening or curing of the recited plastic, nor is the inductive charging device ever positively recited in the body of the previous claims. Further, though it is not improper to recite alternatives in a claim, there is a point at which the reader cannot determine what is actually intended when the claim recites numerous interwoven alternatives. Is a “plastic” or an “aluminum plate” being recited? Is the plastic or aluminum being glued? Or “connected”? Is the final recitation of “the plastic” a reference to the originally applied molded “plastic” (claim 1), or a reference to the newly alternatively claimed “plastic”? Connecting and gluing are recited as alternatives, but if the element is “glued” with the “plastic”, how is that not also being “connected”? The claims provide no information to ascertain the answers to these questions and as such, the metes and bounds of the claim are entirely indefinite. This claim, and its dependent claim 8, have been examined as best understood.
Claim 8 is also indefinite. The claim discloses: “method according to Claim 7, wherein two plastic or aluminium plates are provided with internal fluid channels and with a fluid inlet and with a fluid outlet”. It is impossible to know if the “two plastic or aluminium” plates are in addition to the “plastic or an aluminium plate”, or if they are a modification of the indefinite alternative language of claim 7. The claim has been examined as best understood such that either interpretation is reasonable.
Claim 9 is also indefinite. The claim discloses: “method according to Claim 6, wherein the plastic or aluminium plate is…” (line 1; emphasis added). There is a lack of antecedent basis for this limitation, because claim 6 does not disclose any aluminium plate, and the “plastic” is apparently not the “plastic” from claim 1.
Claim 11 is also indefinite. The claim discloses: “device according to Claim 10, wherein the ferrite and the braid are encased with plastic with a pressure ranging from 5 bar to 100 bar” (lines 1-2; emphasis added). The claim is drawn to a product, and therefore there is nothing in this claim which further limits the product of the claims. This is especially true because the “pressure” has no reference language. Is the plastic maintained in a vacuum? Does it weigh so much that it causes the pressure range? If the pressure has something to do with the formation process, how does this possibly limit the structure of the product? Further, it is not clear if the “plastic” of claim 11 is a new structure, in addition to the plastic of claim 10 or if it modifies the originally claimed plastic of claim 10. The claim does not answer the above questions and is thus indefinite. The US Patent office is not equipped to manufacture products by every possible method in order to determine how different methods of fabrication may differentiate a resultant product. As such, the Applicant is encouraged to claim the product by its structure where the method of manufacture cannot be ascertained to create an obvious difference in the final product.
Claim 14 is also indefinite. The claim discloses: “inductive charging device according to Claim 10, wherein a carrier is inserted into the mould, on which carrier at least one of the ferrite and the braid is fixable”. This language is indefinite for the same reasons as claim 5. Further, it is not clear if the product of claim 14 actually requires the carrier, because being “fixable” either means that the item can be repaired, or that it may be affixed in the future, but it does not positively recite that the components are fixed together.
Claim 15 is also indefinite. The claim discloses: “fluid channels are produced during the encasing of the ferrite and of the braid with plastic” (lines 1-2; emphasis added). Based upon the indefinite language of claim 10, it is not actually clear that the “ferrite and the braid” are ever encased with plastic, thus this limitation demonstrates a lack of antecedent basis.
Claim 17 is also indefinite. The claim discloses: “method according to Claim 4, wherein the formaldehyde resin is a phenoplast or a melamine resin” (lines 1-2; emphasis added). Claim 4 is written in alternative form whereby a reasonable interpretation of that claim would not at all require “formaldehyde resin” and as such, this claim does not further limit that reasonably interpreted claim in those instances.
Claim 18 is also indefinite. The claim discloses: “method according to Claim 4, wherein the reaction resin is an epoxy resin or an unsaturated polyester resin” (lines 1-2; emphasis added). As in claim 17, the alternative language of claim 4 renders this claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshima et al. (EP 2 775 486 A2), in view of Kumura et al. (US 2015/0222018 A1).
Regarding claim 1, as best understood, Hiroshima discloses a method for the production of an inductive charging device (100) (pars. 0001, 0007 and 0013), comprising: inserting a ferrite (104) and a coil (106), into a mould; and encasing the ferrite and the braid at least partially with a plastic (110) in a low pressure casting method, a pressing transfer moulding method, or an injection moulding method (figs. 2-4; pars. 0018-0020). Hiroshima, however, does not explicitly disclose that the coil was wound from a braid.
Kumura teaches that it is well known to perform a related method for the production of an inductive device (Title; Abstract) comprising: providing a ferrite (5) and a coil (2), wound from a braid (figs. 1-4; pars. 0028-0029 and 0033).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hiroshima to incorporate the use of braid for the coil of Kumura. The use of braided wire is well-known in the art. PHOSITA would have realized that the use of braided wire predictably reduces deleterious skin effect, and allows for finer coil lines thus decreasing product footprint and resistive heating issues. Moreover, there is no indication in the instant disclosure that any surprising results came from the use of the known braided wire of Kumura in the old method of Hiroshima, nor that any special steps were devised to simply form a coil with braid in lieu of solid conductor wire. PHOSITA would have readily performed this substitution with reasonable expectation of success.
Regarding claim 4, as best understood, Hiroshima in view of Kumura teaches the method of claim 1 as detailed above, and Hiroshima further discloses that the plastic includes one of a duromer, a silicone, an elastomer, a formaldehyde resin, or a reaction resin (epoxy resin: par. 0015).
Regarding claim 5, as best understood, Hiroshima in view of Kumura teaches the method of claim 1 as detailed above, and Hiroshima further discloses that a carrier (102) is inserted into the mould, on which carrier at least one of the ferrite and the braid is fixable (figs. 2-3; pars. 0018-0020).
Regarding claim 7, as best understood, Hiroshima in view of Kumura teaches the method of claim 1 as detailed above, and Hiroshima further discloses: a plastic or an aluminium plate is glued to the hardened plastic of the inductive charging device; or a plastic (108) or an aluminium plate (112) is inserted into the mould and is connected with the plastic during the at least partial encasing of at least one of the ferrite and the braid (fig. 2; pars. 0013-0014).
Regarding claim 10, as best understood, Hiroshima discloses a method for the production of an inductive charging device (100) (pars. 0001, 0007 and 0013), comprising: inserting a ferrite (104) and a coil (106), into a mould; and encasing the ferrite and the braid at least partially with a plastic (110) in a low pressure casting method, a pressing transfer moulding method, or an injection moulding method (figs. 2-4; pars. 0018-0020). Hiroshima, however, does not explicitly disclose that the coil was wound from a braid.
Note: Regarding the inserting and encasing steps of claim 10, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the patented inductors of Hiroshima and Kumura, which are both inserted and encased as cited.  See MPEP § 2113. Respectfully, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.
Kumura teaches that it is well known to provide a related inductive device (Title; Abstract) comprising: a ferrite (5) and a coil (2), wound from a braid (figs. 1-4; pars. 0028-0029 and 0033). Please refer to claim 1 regarding the rationale for combination of references.
Regarding claim 11, as best understood, Hiroshima in view of Kumura teaches the product of claim 10 as detailed above, and Hiroshima further discloses the ferrite and the braid are encased with plastic (110) with a pressure ranging from 5 bar to 100 bar (pars. 0018-0020).
Note: as discussed above, it is not evident that the purported limitations of claim 11 actually further modify the structure of the product of claim 10 in any discernable manner. Thus, the combined product of Hiroshima and Kumura is held to teach the structures of the product in the claim.
Regarding claim 12, as best understood, Hiroshima in view of Kumura teaches the product of claim 10 as detailed above, and Hiroshima further discloses the ferrite and the braid are encased with plastic at a temperature of a maximum of 200 °C (pars. 0018-0020). The plastic would at some point in time return to room temperature, which is less than 200 °C. Thus, the plastic of Hiroshima discloses the limitation of the product plastic being below 200 °C. Please refer to claims 10 and 11, above regarding these product-by-process limitations.
Regarding claim 13, as best understood, Hiroshima in view of Kumura teaches the product of claim 10 as detailed above, and Hiroshima further discloses inductive charging device according to Claim 10, wherein the plastic includes one of a duromer, a silicone, an elastomer, a formaldehyde resin, or a reaction resin (epoxy resin: par. 0015).
Regarding claim 14, as best understood, Hiroshima in view of Kumura teaches the product of claim 10 as detailed above, and Hiroshima further discloses that a carrier (102) is inserted into the mould, on which carrier at least one of the ferrite and the braid is fixable (figs. 2-3; pars. 0018-0020).
Regarding claim 18, as best understood, Hiroshima in view of Kumura teaches the method of claim 4, as detailed above, and Hiroshima further discloses that the reaction resin is an epoxy resin or an unsaturated polyester resin (epoxy resin: par. 0015).
Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshima in view of Kumura, further in view of Miehling (EP 1 052 595).
Regarding claim 2, as best understood, Hiroshima in view of Kumura teaches all of the elements of the current invention as detailed above with regards to claim 1. The modified Hiroshima, however, does not appear to teach that the ferrite and the braid are encased with plastic with a pressure ranging from 5 bar to 100 bar.
Miehling teaches that it is well known to perform a related method (Title; Abstract), wherein the ferrite and the braid are encased with plastic with a pressure ranging from 5 bar to 100 bar (20 bar: Abstract; pars. 2-4 of “Ways of Carrying Out the Invention” section).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hiroshima to incorporate the preferred molding pressure of Miehling. It is considered well known in the art to use the lowest temperatures and pressures possible when molding inductor parts. This is because excessive heat or pressure can cause unwanted deleterious effects, such as melting of the coil or ferrite, or crushing or cracking of the elements, upon the product to be formed. The well-known solution to these issues is to use low temperature and pressure as detailed in Miehling. Though Hiroshima and Kumura are silent as to the preferred temperature and pressure, it would have been readily apparent that those preferred ranges of Miehling could be easily and predictably employed in the molding of Hiroshima, with reasonable expectation of success.
Regarding claim 3, as best understood, Hiroshima in view of Kumura teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hiroshima, however, does not appear to teach that the ferrite and the braid are encased with plastic at a temperature of a maximum of 200 °C.
Miehling teaches that it is well known to perform a related method (Title; Abstract), wherein the structures are encased with plastic at a temperature of a maximum of 200 °C (Abstract; pars. 2-4 of “Ways of Carrying Out the Invention” section). Please refer to claim 2, above, regarding the rationale for combination of references.
Regarding claim 16, as best understood, Hiroshima in view of Kumura teaches the method of claim 2 as detailed above, and Kumura further teaches that it is well known to use a pressure ranging from 5 bar to 40 bar (20 bar: Abstract; pars. 2-4 of “Ways of Carrying Out the Invention” section). Please refer to claim 2, above, regarding the rationale for combination of references.
Claims 6, 8, 9, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshima in view of Kumura, further in view of Garcia et al. (US 10,118,497 B2).
Regarding claims 6 and 15, as best understood, Hiroshima in view of Kumura teaches all of the elements of the current invention as detailed above with respect to claims 1 and 10, respectively. The modified Hiroshima, however, does not appear to teach that fluid channels are produced during the encasing of the ferrite and of the braid with plastic.
Garcia teaches that it is well known to perform a related method wherein fluid channels are produced during the encasing of the inductive elements (figs. 1-3 and 7; col. 10, lines 31-33; cols. 12-13, lines 57-67 and 1-6).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hiroshima to incorporate the cooling fluid channels, including inlets and outlets of Garcia. It is well known that the inductive devices of the prior art are susceptible to deleterious and damaging heating or overheating, which can cause product breakdown or reduce inductive efficiency. The obvious and commonly practiced solution to those issues is to incorporate cooling fluid channels in the body of the inductor to predictably and advantageously decrease product working temperatures and thus avoid product damage. Moreover, there is no indication that any special steps were devised, nor that any surprising results came from the use of the known cooling channels from Garcia with the old method of Hiroshima. PHOSITA would have realized that the combination could be made easily and with reasonable expectation of success.
Regarding claim 8, as best understood, Hiroshima in view of Kumura teaches all of the elements of the current invention as detailed above with respect to claim 7. The modified Hiroshima, however, does not appear to teach two plastic or aluminium plates are provided with internal fluid channels and with a fluid inlet and with a fluid outlet.
Garcia teaches that it is well known that two plastic or aluminium (aluminum or aluminum oxide) plates (141, including 51, 81) are provided with internal fluid channels and with a fluid inlet and with a fluid outlet (figs. 3 and 5; col. 3, lines 52-54; col. 7, lines 8-17). Please refer to claim 6, above, regarding the rationale for combination of references.
Regarding claim 9, as best understood, the modified Hiroshima teaches all of the elements of the current invention as detailed above with. Garcia further teaches that the plastic or aluminium plate is formed so as to be flat and forms fluid channels together with the plastic of the inductive charging device (figs. 3 and 5; col. 3, lines 52-54; col. 7, lines 8-17). Please refer to claim 6, above, regarding the rationale for combination of references.
Regarding claims 19 and 20, as best understood, the modified Hiroshima teaches all of the elements of the current invention as detailed above with regards to claims 6 and 8, respectively. Garcia further teaches that the fluid channels are cooling channels and the fluid inlet is a coolant inlet, and the fluid outlet is a coolant outlet (figs. 3 and 5; col. 3, lines 52-54; col. 7, lines 8-17; col. 10, lines 31-33; cols. 12-13, lines 57-67 and 1-6). Please refer to claim 6, above, regarding the rationale for combination of references.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshima in view of Kumura, further in view of Tengner (CN 103025563 A).
Regarding claim 17, as best understood, Hiroshima in view of Kumura teaches all of the elements of the current invention as detailed above with respect to claim 4. The modified Hiroshima, however, does not appear to teach that the [optional alternative] formaldehyde resin is a phenoplast or a melamine resin.
Tengner teaches that it is well known to perform a related method of manufacturing an inductor component (Title; Abstract), wherein the formaldehyde resin is a phenoplast or a melamine resin (pars. 0028 and 0045).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hiroshima to incorporate the preferred epoxy material being formaldehyde resin which is a melamine resin of Tengner. As indicated in Tengner, it is readily apparent that the epoxy resin of Hiroshima can be easily and predictably substituted with melamine resin, which is easy to work and inexpensive, as well as durable. Moreover, this selection of the desired melamine material would have been obvious to one of ordinary skill in the art at the time the claimed invention was made, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. Melamine is suitable for the reasons described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2013/0263440 A1) is considered to be particularly relevant to the instant invention, as it discloses manufacturing an inductive charger (Title; Abstract) having a ferrite core (120) with a coil (110), encapsulated in a mold by filling with plastic (140) (figs. 1-7; pars. 0051-0061).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729